 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EATHON JOHN ENGLISH,                                No. 2:18-cv-2137 DB P
12                             Petitioner,
13              v.                                        ORDER
14    BAUGHMAN,
15                             Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19            The application attacks a conviction issued by the Orange County Superior Court. While

20   both this court and the United States District Court in the district where petitioner was convicted

21   have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any and all

22   witnesses and evidence necessary for the resolution of petitioner’s application are more readily

23   available in Orange County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24            Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Central District of California.

26   Dated: March 21, 2019

27
     DLB:12
     DLB:1Orders/Prisoner/Habeas/engl2137.108
28
